Exhibit 10.2

Gemstar-TV Guide International, Inc.

6922 Hollywood Boulevard, 12th Floor

Los Angeles, California 90028

August     , 2007

[Name]

[Address]

Re: Transaction Bonus

Dear [            ]:

As you know, on July 9, 2007, Gemstar-TV Guide International, Inc. (the
“Company”) announced that its Board of Directors has authorized the Company and
its advisors to explore strategic alternatives intended to maximize shareholder
value, which may include a sale of the Company. We understand that the strategic
review process may create uncertainty for our employees and have established a
transaction bonus program to provide additional motivation to certain key
employees during the strategic review process. This letter (the “Retention
Letter”) sets forth the key terms of a transaction bonus opportunity that the
Company has established for you and other key employees.

Except as otherwise provided below, subject to your continued employment with
the Company through the occurrence of a Change of Control (as defined below),
within fifteen (15) days following the occurrence of the Change of Control, you
will receive a lump sum cash payment in an amount set forth on Schedule A (the
“Closing Bonus”). In addition, except as otherwise provided below, subject to
your continued employment with the Company through the three-month anniversary
of the occurrence of a Change of Control (the “Milestone Date”), within fifteen
(15) days following the Milestone Date, you will receive a lump sum cash payment
in an amount set forth on Schedule A (the “Milestone Bonus”).

Except as specifically provided below, if your employment with the Company
terminates for any reason prior to a Change of Control, you will forfeit any
right to receive any payments under this Retention Letter. Except as
specifically provided below, if your employment with the Company terminates for
any reason following a Change of Control, but prior to the Milestone Date, you
will forfeit any right to receive the Milestone Bonus. If you terminate your
employment for Good Reason or the Company terminates your employment without
Cause prior to the occurrence of a Change of Control or prior to the occurrence
of the Milestone Date, subject to the occurrence of a Change of Control, you
will receive any then unpaid Closing Bonus or Milestone Bonus, as applicable, in
accordance with the schedule set forth in the immediately preceding paragraph.
If your employment terminates due to death or Disability prior to the occurrence
of a Change of Control, subject to the occurrence of a Change of Control, you or
your estate will receive a pro rata portion of the Closing Bonus in an amount
equal to the product of (1) the Closing Bonus multiplied by (2) the quotient of
(A) the number of days elapsed from and including July 9, 2007 through and
including the date of termination of your employment, divided by (B) the number
of days elapsed from and including July 9, 2007



--------------------------------------------------------------------------------

through and including the date of the occurrence of a Change of Control, and
such Closing Bonus shall be paid in accordance with the schedule set forth in
the immediately preceding paragraph. If your employment terminates due to death
or Disability following the occurrence a Change of Control and prior to the
Milestone Date, you or your estate will receive a pro rata portion of the
Milestone Bonus in an amount equal to the product of (1) the Milestone Bonus
multiplied by (2) the quotient of (A) the number of days elapsed from and
including the date of the occurrence of the Change of Control through and
including the date of termination of your employment, divided by (B) the number
of days elapsed from and including the date of the occurrence of the Change of
Control through and including the Milestone Date, and such Milestone Bonus shall
be paid in accordance with the schedule set forth in the immediately preceding
paragraph.

For purposes of this Retention Letter:

“Cause” means (i) you are convicted of, or plead guilty or nolo contendere to, a
felony; or (ii) you engage in conduct that constitutes continued willful neglect
or willful misconduct in carrying out your duties, resulting, in either case, in
economic harm to or damage to the reputation of the Company or any of its
affiliates, after a written demand for substantial performance is delivered to
you by the Chief Executive Officer of the Company that specifically identifies
the manner in which the Chief Executive Officer of the Company believes that you
have not substantially performed your duties. No act, or failure to act, on your
part shall be considered “willful” unless it is done, or omitted to be done, by
you in bad faith or without reasonable belief that your action or omission was
in the best interests of the Company. Any act, or failure to act, based upon
authority (x) given pursuant to a resolution duly adopted by the Board of
Directors of the Company or the Board of Directors of the ultimate parent
company following a Change of Control, (y) upon the instructions of the Chief
Executive Officer of the Company or a senior officer of the Company or (z) based
upon the advice of counsel for the Company shall be conclusively presumed to be
done, or omitted to be done, by you in good faith and in the best interests of
the Company.

“Change of Control” means (i) a sale of all or substantially all of the assets
of the Company to another person or entity, (ii) any transaction (including
without limitation a merger or reorganization in which the Company is the
surviving entity) which results in any person or entity (other than persons who
are shareholders or affiliates immediately prior to the transaction) owning 50%
or more of the combined voting power of all classes of stock of the Company,
(iii) any “person” or “group” (as such terms are used in Section 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other
than an affiliate at the time of adoption of this Plan) becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of more than 50% of the Company’s then outstanding securities
entitled to then vote generally in the election of directors of the Company, or
(iv) individuals who as of the date of this Retention Letter constitute the
Board of Directors of the Company cease to constitute at least a majority
thereof, unless the election, or the nomination for election by the Company’s
shareholders, of each new member of the Board of Directors of the Company was
approved by a vote of at least three-fourths of the members of the Board of
Directors of the Company then still in office who were members of the Board of
Directors of the Company at the beginning of such period, including for these
purposes (but without duplication of predecessors and successors), new members
whose election or nomination was so approved,

 

-2-



--------------------------------------------------------------------------------

in each case so long as one of the items enumerated in clauses (i) through
(iv) meets the definition of (a) a change in the ownership of the Company, (b) a
change in effective control of the Company or (c) a change in the ownership of a
substantial portion of the assets of the Company (each as defined in
Section 409A of the Internal Revenue Code of 1986, as amended and the final
regulations promulgated thereunder (“Section 409A”)).

“Good Reason” means (i) a material diminution in your base salary or bonus
opportunity, (ii) a material diminution in your authorities, duties or
responsibilities within the Company, (iii) any change in your office location
beyond thirty-five (35) miles from your location as of the date of this
Retention Letter or (iv) any other action or inaction that constitutes a
material breach by the Company of the agreements or plans under which you
provide services to the Company. In order to invoke a termination for Good
Reason, you must provide written notice to the Company of the existence of one
of the conditions described in clauses (i) through (iv) within 90 days of the
initial existence of the condition and the Company shall have 30 days (the “Cure
Period”) during which it may remedy the condition. If the Company has failed to
remedy the condition constituting Good Reason during the Cure Period, the
termination for Good Reason will be effective immediately following expiration
of the Cure Period.

“Disability” means (i) you are unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months or (ii) you are, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering employees of the
Company. Whether you have incurred a “Disability” shall be determined by a
physician selected by the Company or its insurers, which physician is reasonably
acceptable to you (or your legal representative).

You acknowledge that, except as may otherwise be provided under any other
written agreement between you and the Company, your employment is “at will” and
may be terminated by either you or the Company at any time and for any reason.

Following a Change of Control, the Company shall pay all reasonable legal fees
and related expenses incurred by you following a Change of Control in seeking to
enforce payment of the Closing Bonus and/or the Milestone Bonus to which you may
be entitled; provided, however, that you shall be required to repay any such
amounts to the Company if a court of competent jurisdiction issues a final and
non-appealable ruling that you have brought such claim in bad faith.

This Retention Letter shall automatically terminate and no bonuses shall be
payable hereunder (x) if the Company does not enter into a definitive agreement
with respect to a Change of Control on or prior to December 31, 2008 or (y) if
the Company enters into a definitive agreement with respect to a Change of
Control on or prior to December 31, 2008, but does not consummate such
transaction on or prior to December 31, 2009.

This Retention Letter shall be governed by, and construed in accordance with,
the laws of the State of California, without reference to its conflict of law
rules. All benefits hereunder are subject to withholding for applicable income
and payroll taxes or otherwise as required by law.

 

-3-



--------------------------------------------------------------------------------

Within the time period permitted by the applicable Treasury Regulations, the
Company may, in consultation with you, modify the Retention Letter, in the least
restrictive manner necessary and without any diminution in the value of the
payments to you, in order to cause the provisions of the Retention Letter to
comply with the requirements of Section 409A of the Code, so as to avoid the
imposition of taxes and penalties on you pursuant to Section 409A of the Code.

Please be mindful of the fact that the Company has made this transaction bonus
opportunity available to a select group of employees of the Company. Please keep
confidential the fact that you have received this letter as well as the contents
of this letter.

We look forward to a very promising future. In order to be eligible to receive
these benefits, it is important that you sign this Retention Letter and return
it to Dustin K. Finer, SVP, Human Resources, as soon as practicable.

 

Very truly yours, By:  

 

Title:  

 

 

Accepted and Acknowledged:

 

[EMPLOYEE]

 

-4-



--------------------------------------------------------------------------------

Schedule A

 

    

[EMPLOYEE]

Closing Bonus:

   $                                         

Milestone Bonus:

   $                                         